DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 5/3/2021.

The application has been amended as follows: 
In the claims:
Claim 8, line 4 “the slip retainer,” has been changed to
--the slip retainer,
in which the slip comprises longitudinally
spaced apart grip structures, and a longitudinally extending beam which connects the
grip structures to each other, 
in which the beam has a radial thickness which is greater than a lateral width of the beam,--.

Claim 10 has been cancelled.
Claim 11, line 1 “of claim 10” has been changed to –of claim 8--.
Claim 12 has been cancelled. 
Claim 13, line 1 “of claim 10” has been changed to –of claim 8--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Tamplen US3722588 teaches a well tool 11 with a slip 37 having a beam (between serrated grip surfaces 79) held by garter spring 91 around a slip retainer 27 that circumferentially positions the slips, since 27 controls the minimum circumference the slips 37 can be. Tamplen does not teach that the beam has a radial thickness which is greater than a lateral width of the beam. Instead, Tamplen teaches that the radial thickness is narrower than a lateral width of the beam. Modification would not be obvious, as this changes the mechanical behavior of the slip due to the changes in the moment of inertia. Further, the changes in the relative thicknesses as claimed is a critical patentable feature, and thus would require impermissible hindsight reasoning to modify.
Johnson teaches an anchor 62 with slips 18 that have grip structures (serrated portions 18) separate by a beam (the smooth portion in the middle of 18). The beam has a radial thickness 124 that is less than a lateral width of the beam, as shown in Figure 8, where radial thickness 124 includes serrated teeth, and thus the thickness of the beam itself is smaller than that length. Previous interpretation of the slips and beam in the Final office action 12/8/2021 was incorrectly characterized as the thickness 124 being larger than the lateral width of the beam. Modification would not be obvious, as this changes the mechanical behavior of the slip due to the changes in the moment of inertia. Further, the changes in the relative thicknesses as claimed is a critical patentable feature, and thus would require impermissible hindsight reasoning to modify.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        5/5/2021